Opinion by
Mollison, J.
At the trial certain reports, signed by the examiner and attached to each of the invoices, were received in evidence stating that all of the items covered by the invoices in entries 301303 and 348560, and the items marked “X” on the invoices covered by entry 762244, consisted of rabbit fur and hair, not on the skin, and not blown or otherwise processed after removal from the skin. On the record presented the claim for free entry under paragraph 1681 as to all of the merchandise covered by entries 301303 and 348560, and as to the items marked “X” on the invoice covered by entry 762244, was sustained. The protest was overruled in all other respects.